Me. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
Although the rural estate sold is recorded in favor of the firm of Plernaiz & Co., the sale having been made by the firm of Plernaiz, Targa & Co. as the liquidator of the former and as such being expressly authorized to transfer, convey, exchange and mortgage all property of whatsoever class of the dissolved partnership, as stated in the deed of sale over the certificate of the notary who authenticates it, and in view of the instrument of the dissolution of said firm of Plernaiz & Co., the liquidating firm of Plernaiz, Targa & Co. is fully authorized to sell the rural estate in question, without the necessity of first recording it in its favor, inasmuch as in assuming the liquidation of the former firm, the ownership of the property, of the dissolved firm was not conveyed to it, but merely its liquidation, which does not imply more than the grant of a power to liquidate.
Under the circumstances, as the incurable defect alleged by the Eegistrar of Property of Caguas preventing the record of the deed in question, does not exist, the decision refusing to admit it to record, placed by the Eegistrar of Property of Caguas at the end of said deed, is reversed, and it is ordered *521that it be returned to Mm with a copy of tMs decision in order that he may record it in pursuance of law.

Reversed.

Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Wolf did not take part in the decision of this case.